ON PETITION FOR REHEARING
On June 23, 1983, defendants-appellants filed a petition for rehearing with suggestion for rehearing en banc. All of the judges of the original panel have voted to deny the petition, and none of the active members of the court has requested a vote on the suggestion for rehearing en banc. The petition is therefore Denied.
The appellants argue that in holding that Rule 60(b)(1) may be used to correct an error by the district court in the form of the judgment, we have ignored our previous decisions in Swam v. United States, 327 F.2d 431, 433 (7th Cir.1964), and Hahn v. Becker, 551 F.2d 741, 745 (7th Cir.1977). All that those decisions hold, however, so far as is relevant to this ease, is that Rule *117860(b)(1) may not be used as an alternative to an appeal. That is, you cannot avoid the time limits on filing an appeal by filing a Rule 60(b)(1) motion challenging the district court’s legal rulings and then appealing from the denial of that motion — a point emphasized in our original opinion. Neither decision questions the power of the district court to correct a clear error in order to avoid the cost and delay of an appeal. Although Swam was decided before Schildhaus v. Moe, 335 F.2d 529, 531 (2d Cir.1964), which affirmed the existence of such power under Rule 60(b)(1), Hahn was decided many years after Schildhaus yet does not question the validity of that decision. Even on a purely verbal level, there is no conflict, since the error of the district judge in this case is more aptly described as a clerical error than as an error of law. It is not that the judge mistakenly thought that he should dismiss the pendent claim on the merits; it is that he mistakenly signed a judgment form taken verbatim from the forms appendix to the Federal Rules of Civil Procedure that contained an inapplicable recital — that dismissal was “on the merits.”